PEDERSON, Justice.
Solen has appealed from a district court judgment affirming State Board orders approving two petitions to annex parts of the Solen district to the Flasher district. We reverse.
Pursuant to Chapter 15-53.1, NDCC, several electors filed petitions for the attachment of territory located in the Solen district to the Flasher district. After proceedings were conducted at the county level, the State Board held hearings and issued orders approving the annexation petitions. Solen appealed to the district court, which affirmed the Board’s orders.
While Solen has presented several issues for review, we deem one matter relating to the school districts’ boundaries to be dis-positive.
Section 15-53.1-06, NDCC, requires the Board to make specific findings with reference to every one of 15 factors to which testimony or documentary evidence was directed. One of those factors is Section 15-53. l-06(3)(d): “The size, geographical features, and boundaries of the districts;
*436...” The Board made no findings on that factor. The Board conceded in its brief that “some testimony was submitted regarding the geographical features and boundaries of the land involved in the annexation petitions.”
Thus, it is clear that the Board failed to make findings required by Section 15-53.1-06, NDCC. We will not, however, remand for the purpose of making findings, as counsel for the Board acknowledged at oral argument that making additional findings on this factor would not change the results.
Section 15-53.1-20(5), NDCC, provides, in pertinent part:
“No reorganization plan or annexation proceedings shall be approved by the county committee or state board unless it shall have logical boundaries following a uniform pattern without undue irregularities.” 1
The school district map reveals that although the parcels of land sought to be annexed to the Flasher district would be totally surrounded by parcels remaining in the Solen district they meet the “contiguous” requirement of Section 15-53.1-05, NDCC, in that they “are in actual contact at least to the extent of touching at a common corner.”2 The map also, however, graphically reveals that the school district *437boundaries resulting from approval of the annexation petitions involved are not “logical boundaries following a uniform pattern without undue irregularities.” Section 15-53.1-20(5), NDCC.

*436


*437At the hearings before the Board, William Heisler, Morton County Superintendent of Schools, Dr. Larry Davis, Solen Superintendent, and Dean Bard, Counsel for Solen, all described the property sought to be annexed. Heisler said, “... To get all the people in, we had to make this screwy U shaped thing....” Davis testified that:
“... The area in yellow is the proposed annexation areas. As you can see, it is between a U and an almost full circle. To me it does not make a discernible pattern. It is a crazy patchwork quilt design without any discernible pattern .... ”
Bard said of the area:
“... the salamander-shaped area that is proposed to be taken out of here, I would ask you does that serve any function as far as geographical areas, size, features, and boundaries are concerned, and I would say that it does not....”
We are unable to improve on those descriptions of the area sought to be annexed, which clearly does not have “logical boundaries following a uniform pattern without undue irregularities.” Section 15-53.1-20(5), NDCC. Cf., Edmore Public School District No. 2 v. State Board of Public School Education, 326 N.W.2d 81, 85 (N.D.1982). The Board therefore was without power under Section 15-53.1-20(5), NDCC, to approve the annexations. The Board’s orders are “not in accordance with the law”, Section 28-32-19(1), NDCC, and the judgment must be reversed.
Section 15-53.1-02, NDCC, which is a general statute dealing with the application of the four articles contained in Chapter 15-53.1, NDCC, is inapplicable. At first blush it would appear that Section 15-53.1-20, NDCC, which is contained in Article III, would not apply to the Article II annexations involved here. The last sentence in Section 15-53.1-20(5), NDCC, however, is a special provision dealing with the shape of boundaries resulting from reorganizations or annexations, and therefore prevails. Section 1-02-07, NDCC. See also, Garner Public School District No. 10 v. Golden Valley County Committee for Reorganization of School Districts, 334 N.W.2d 665, 669 (N.D.1983), where we noted that the processes of annexation, reorganization, and dissolution have not in reality been treated separately.
Judgment reversed.
ERICKSTAD, C.J., and GIERKE and SAND, JJ., concur. ■

. It does not appear that this statute was brought to the attention of the court below.


. The shaded areas in the map below represent parcels of land within the Solen district sought to be annexed to the Flasher district by the two petitions.